1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RAYMOND JACKSON,                                     Case No. 3:20-cv-00009-GMN-CLB
4                                            Plaintiff                    ORDER
5            v.
6     PHILSON, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On January 8, 2020, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis or pay the full $400 filing fee for a civil action within thirty

12   (30) days from the date of that order. (ECF No. 3 at 2).

13          On January 23, 2020, Plaintiff filed an application to proceed in forma pauperis.

14   (ECF No. 5). Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must

15   file a fully complete application to proceed in forma pauperis and attach both an inmate

16   account statement for the past six months and a properly executed financial certificate.

17   Plaintiff did not attach an inmate account statement for the past six months and a properly

18   executed financial certificate to his application. As such, Plaintiff’s application to proceed

19   in forma pauperis (ECF No. 5) is denied without prejudice.

20          On January 27, 2020, Plaintiff filed a motion for an extension of time to file a fully

21   complete application to proceed in forma pauperis because he had not received his

22   financial certificate and inmate account statement for the past six months from the NDOC.

23   (ECF No. 7 at 1). The Court now grants Plaintiff’s motion for an extension of time. Plaintiff

24   shall file a fully complete application to proceed in forma pauperis, including an inmate

25   account statement for the past six months and a properly executed financial certificate,

26   or pay the full $400 filing fee on or before Wednesday, March 4, 2020. If Plaintiff files

27   another incomplete application to proceed in forma pauperis, the Court will dismiss the

28   case in its entirety, without prejudice, to file a new case when Plaintiff is able to acquire
1    the necessary documents to file a complete application to proceed in forma pauperis.
2    II.    CONCLUSION
3           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
4    in forma pauperis (ECF No. 5) is denied without prejudice.
5           IT IS FURTHER ORDERED that Plaintiff’s motion for extension of time (ECF No.
6    7) is granted.
7           IT IS FURTHER ORDERED that on or before Wednesday, March 4, 2020,
8    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
9    the correct form with complete financial attachments, including an inmate account
10   statement for the past six months and a properly executed financial certificate, in
11   compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
12   (which includes the $350 filing fee and the $50 administrative fee).
13          IT IS FURTHER ORDERED that, if Plaintiff’s next application to proceed in forma
14   pauperis is incomplete, the Court will dismiss the case, without prejudice, for Plaintiff to
15   file a new case when he is able to acquire the necessary documents to file a complete
16   application to proceed in forma pauperis.
17          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
18   dismissal of this action will result.
19          DATED: February 3, 2020.
20
21                                              UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                 -2-
